Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are unclear with regards to which one of the layers is the inner layer or the outer layer, and separation layer in the hollow fiber membrane.  The claim is also unclear regarding to whether the “co-continuous structure” constitute an intermedia separation layer, or an intermixed region between the layers.  The claims are also unclear as to whether the material for layer A, and the material for layer B are different or can be the same (see claims 5 and 6, which suggest the same material, e.g. cellulose ester).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tkacik et al ( US 5,228,994)(hereinafter reference ‘994). The later reference discloses a microporous membrane made from a co-extrusion process, the membrane constitute a composite having membrane layers (A and B); the substrate layers in the composite membrane (b) have microporous from 0.2 to 10 microns; and the retentive layer (A has pores between 0.1 and 0.4 microns preferably (column 3, lines15 through column 4, line 21).  The retentive layer (A) have pores finer than the pores of the non-retentive layer (B). and the layers are formed integrally (claim 1 of this reference).  Reference ‘994 fails to suggest the co-continuous structure including voids; however, by co-extrusion of the hollow fiber membrane layers in the process, the skilled in the art can predict at the formation of an intermixed regions having voids in between the pores of the different layers, which is an inherent phenomenon in the process.
As to claims 4-6, this reference teaches the materials for the different layers is disclose in this references (claims 1-27, and column 3, lines 47- column 4, lines 27). 
As to claims 3, 8, the thickness conditions are also disclosed (column 3, lines 27-47, and claims 2 and 5).  As to claim 9, the outer and inner diameter of the membrane is not specified in this reference, however, the skilled artisan at the time this invention was made would have been motivated to adapt these diameter depending on an intended use and on membrane surface are required for a particular process.
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/175308 in view of JP 2012-149244).  This rejection is discussed on the foreign search document (‘237), and is incorporated herein. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-73916.This rejection of the method of making the membrane is discussed in the foreign report, and is incorporate herein, the rejection is found proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamua et al is cited as disclosing similar hollow fiber membrane, and incudes layers and membrane diameters.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779